Case 2:15-cr-20094-MFL-EAS ECF No. 289 filed 06/10/20         PageID.1292    Page 1 of 2




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

 UNITED STATES OF AMERICA,

       Plaintiff,                                     Case No. 15-cv-20094
                                                      Hon. Matthew F. Leitman
 v.

 VERDELL KENNEDY,


      Defendant.
 __________________________________________________________________/

         ORDER DENYING DEFENDANT’S MOTION TO MODIFY
           SENTENCE (ECF No. 278) WITHOUT PREJUDICE

       Defendant Verdell Kennedy is a federal inmate incarcerated at the Ashland

 Federal Correctional Institution. On May 4, 2020, Kennedy filed a motion to modify

 his sentence and for an order of release due to the COVID-19 pandemic. (See Mot.,

 ECF No. 278.) The Court held a hearing on the motion on May 26, 2020, and an

 on-the-record status conference on June 10, 2020. For the reasons stated on the

 record, the motion is DENIED WITHOUT PREJUDICE. Kennedy may renew

 his motion if there is a material change in the conditions at the Ashland facility.

       IT IS SO ORDERED.

                                         s/Matthew F. Leitman
                                         MATTHEW F. LEITMAN
 Dated: June 10, 2020                    UNITED STATES DISTRICT JUDGE



                                           1
Case 2:15-cr-20094-MFL-EAS ECF No. 289 filed 06/10/20      PageID.1293    Page 2 of 2




        I hereby certify that a copy of the foregoing document was served upon the
 parties and/or counsel of record on June 10, 2020, by electronic means and/or
 ordinary mail.

                                       s/ Holly A. Monda
                                       Case Manager
                                       (810) 341-9764




                                         2
